Eitzsimons, J.
We find ■ no error in the admission or exclusion, of evidence. The question whether or not the trial justice was right in ordering the trial to proceed during the defendant’s absence was addressed to his discretion, and unless it appears that he acted arbitrarily we would not be justified in reversing the judgment. We must assume that the motion to adjourn was argued" for and against by the attorneys herein as is usually the case, and that in view of the affidavit submitted by the defendant that plaintiffs’ counsel was permitted to submit in the form of affidavits his oral arguments made at the time defendant’s counsel moved- the adjournment, which was done in the light of these 'affidavits, we cannot say that the action of the trial justice in ordering the trial was even ill-advised; in fact, they justify his course of conduct.
We, therefore; affirm the judgment, with costs.'
Van Wyok, Oh. J., concurs.
Judgment affirmed, with costs.